Citation Nr: 1707181	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-51 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy, right lower extremity.

2.  Entitlement to an increased rating for peripheral neuropathy, left lower extremity.  

3.  Entitlement to service connection for a bilateral eye condition.

4.  Entitlement to service connection for a heart condition (also claimed as a vascular condition).

5.  Entitlement to an increased rating in excess of 20 percent for a low back disability.  

6.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to service-connected disabilities.  

7.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected disabilities.

8.  Entitlement to an earlier effective date for a grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to an earlier effective date for eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.

10.  Entitlement to an increased rating for degenerative joint disease of the 1st metatarsal joint of the left foot.

11.  Entitlement to an increased rating for degenerative joint disease of the 1st metatarsal joint of the right foot.

12.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

13.  Entitlement to an earlier effective date for service connection for diabetic nephropathy.

14.  Entitlement to an automobile of other conveyance and for adaptive equipment or adaptive equipment only.  

15.  Entitlement to specially adapted housing 

16.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

17.  Entitlement to a temporary total evaluation.  

18.  Entitlement to a temporary total evaluation.

(The issue of waiver of recovery of overpayment is addressed in a separate decision).

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A March 2016 rating decision granted service connection for a right knee disability,  a left knee disability, a bilateral ankle condition, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity, representing a full grant of benefits with regard to those claims.   Accordingly, those issues are no longer before the Board.  


FINDING OF FACT

In February 2017,  the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Cleveland, Ohio, that the appellant died in December 2016.   






CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 




ORDER

The appeal is dismissed.



	____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


